Citation Nr: 9923069	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for leukoderma-vitiligo as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This appeal arose from a September 1996 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
in July 1998.  In August 1998, the veteran testified at a 
personal hearing at the RO; in October 1998, the hearing 
officer confirmed the denial of the benefit sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a skin condition, to include leukoderma-
vitiligo, which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for a skin 
condition, to include leukoderma-vitiligo.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

The veteran's service medical records indicate that his skin 
was normal during the September 1967 entrance examination.  
On August 1, 1968, he complained of a "skin disease."  He 
indicated that he had had this problem for several years.  He 
stated that he had not been shaving because this worsened the 
condition.  The physical examination found a papular, 
pustular rash over his face.  The diagnosis was acne 
vulgaris.  On September 2 and November 9, 1968, he was seen 
for a rash between his legs.  The examiner suspected a heat 
rash.  On March 19, 1969, furunculosis was noted.  During his 
August 13, 1969 separation examination, he offered no 
complaints concerning his skin and the objective examination 
was within normal limits.

Private outpatient treatment records developed between April 
and September 1988, noted that the veteran was seen for 
extensive vitiligo over the neck, upper eyelids, nose, lips, 
trunk and extremities.  

The veteran was afforded an Agent Orange examination by VA in 
October 1988.  He indicated that he had begun to have white 
patches over his body three years before.  He stated that he 
did not think that he had any contact with Agent Orange in 
service, although he thought that his clothes could have been 
contaminated.  The objective examination noted that his 
entire body exhibited areas of depigmentation, some large and 
some small.  The impression was probable vitiligo.  A 
dermatology consult noted that he had had vitiligo for 
several years.  The examiner stated that, to his knowledge, 
vitiligo had not been associated with exposure to Agent 
Orange.  

The veteran was examined by VA in August 1996.  He stated 
that he had had vitiligo since about 1985, with a gradual 
progression of the disease since that time.  He said that he 
had recently developed lesions over the hands and arms.  He 
had had no other dermatological conditions such as chloracne, 
lipomas, or porphyria cutanea tarda.  While he reported that 
he had taken some type of oral therapy for his condition in 
the 1980's, he was not currently being treated for his 
vitiligo.  He had no known allergic or seasonal factors and 
there were no environmental factors, save for his claimed 
exposure to Agent Orange.  He denied pruritus, burning, pain 
or anesthesia of the involved skin.  He denied any current 
dermatological symptoms, except for cosmetic disfigurement.  
The objective examination found widespread, almost diffuse, 
leukoderma of the skin with particular involvement of the 
trunk; however, he also had lesions on the upper and lower 
extremities, as well as on the nose, lips and eyelids.  There 
were also a few lesions on the scalp.  There were no other 
dermatological abnormalities.  The diagnosis was widespread 
leukoderma-vitiligo of unknown etiology; possible 
relationship to Agent Orange exposure.

The veteran testified at a personal hearing at the RO in 
August 1998.  He stated that his vitiligo had first appeared 
in about 1984 or 1985.  His neck was initially affected.  He 
did not indicate that any physician had ever told him that 
the condition was related to Agent Orange; however, he had 
been told that perhaps the condition was related to living in 
humid climates.  The veteran reiterated his belief that this 
condition was related to his claimed exposure to Agent Orange 
in service.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran did complain of skin 
problems in service, which were diagnosed as acne vulgaris, 
furunculosis and suspected heat rash.  Therefore, the 
evidence suggests the presence of a skin condition in 
service.  However, the question arises as to whether these 
complaints resulted in the development of a "chronic" 
condition.  After a careful review of the evidence of record, 
it is found that chronicity has not been established in this 
case.  Initially, it is noted that the veteran's August 1969 
separation examination did not refer to any disorders of the 
skin, nor did the veteran complain of any skin problems.  
Significantly, there were no complaints of any problems with 
his skin between 1969, his date of discharge, and the 
development of leukoderma-vitiligo some time in 1985, some 15 
years following his separation.  Clearly, the silence of the 
record argues against a finding of chronicity in this case.  
Furthermore, the veteran is not competent, as a layperson, to 
render an opinion that he developed a chronic skin condition 
as the result of the acute rash noted in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that conditions 
(acne vulgaris, furunculosis and a heat rash) were present in 
service, did not include evidence of continuity of 
symptomatology.  In fact, the objective record makes no 
further reference to any skin symptoms until 1985.  Since 
continuity of symptomatology has not been established, there 
is no need for an opinion relating his present condition to 
that symptomatology.

Finally, while the veteran was seen for a skin rash, a 
suspected heat rash and furunculosis in service, he has 
proffered no objective evidence that would tend to suggest a 
link between his currently diagnosed leukoderma-vitiligo and 
any acute skin condition noted in service.

The veteran has also alleged that his leukoderma-vitiligo is 
directly related to exposure to Agent Orange in Vietnam.  
Initially, it is noted that both service in Vietnam during 
the designated time period and the establishment of one of 
the listed diseases (see 38 C.F.R. §  3.309(e)) are required 
in order to establish entitlement to the inservice 
presumption of exposure to an herbicide.  McCartt v. West, 12 
Vet. App. 164 (1999).  In the instant case, the evidence does 
not show that he has been diagnosed with any of the diseases 
listed under 38 C.F.R. § 3.309(e) (1998).  Additionally, in 
cases where a veteran is claiming entitlement to service 
connection for disabilities due to Agent Orange exposure or 
other herbicides, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has held that the list of presumptive diseases is exclusive 
in nature.  See Combee v. Principi, 4 Vet. App. 78 (1993), 
denying en banc review, sub.nom., Combee v. Brown, 5 Vet. 
App. 248 (1993) (Steinberg and Kramer, JJ., dissenting).  In 
other words, the veteran must show that he developed a 
disease listed under the above-noted regulations.  
Leukoderma-vitiligo is not included in the above list of 
presumptive diseases.  

Therefore, it is found that the veteran has failed to present 
evidence of a well grounded claim for entitlement to service 
connection for leukoderma-vitiligo.


ORDER

Service connection for leukoderma-vitiligo is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

